339 F.2d 704
William M. MILLER, Appellant,v.UNITED STATES of America, Appellee.
No. 18727.
United States Court of Appeals Ninth Circuit.
December 21, 1964.
Certiorari Denied March 8, 1965.

See 85 S. Ct. 950.
William Matthew Miller, in pro. per.
Brockman Adams, U. S. Atty., Gary D. Gayton, Asst. U. S. Atty., Seattle, Wash., for appellee.
Before CHAMBERS, HAMLEY and HAMLIN, Circuit Judges.
PER CURIAM:


1
Under 28 U.S.C. § 2255, appellant sought a hearing attacking his conviction on a narcotics indictment. Previously, on appeal, Miller v. United States, 9 Cir., 302 F.2d 659, we affirmed the conviction. The district court denied a hearing on the § 2255 petition and denied any relief. This appeal followed.


2
The gravamen of Miller's 21 page petition was that he was denied the effective aid of counsel.


3
Most of the allegations the district judge could appraise with the transcript of the trial before him. Further, he had presided at the trial. The allegations which could not be answered by a reading of the record or the judge's recollection of the trial do not, if true, reach the point of showing that appellant was denied any constitutional rights.